DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment dated 09/02/2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "342" and "344" have both been used to designate the same structure in Fig 4.   
Reference characters "342" and "344" have both been used to designate the same structure in Figs 5 and 6.  
Reference characters "380" and "380A" have both been used to designate the same structure in Fig 6A.  
Reference characters "380" and "380B" have both been used to designate the same structure in Fig 6B.  
Reference characters "380" and "380C" have both been used to designate the same structure in Fig 6C.  
Reference characters "414" and "414A" have both been used to designate the same structure in Fig 6A.  
Reference characters "414" and "414B" have both been used to designate the same structure in Fig 6B.  
Reference characters "414" and "414C" have both been used to designate the same structure in Fig 6C.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “said elongated slot is dimensioned and configured to receive said planar component of said first and second handle”. This is new matter since the scope of this recitation includes the scope of the slot being configured to receive both handles at the same time. The original disclosure does not include that scope, as each handle is separate from the other, each having their own planar component, the slot being configured to receive one handle or the other, selectively and interchangeably, not both simultaneously as this newly claimed scope improperly includes. 
Claims 4-14 are also rejected, as dependent claims contain all limitations of claims from which they depend, and so inherit their new matter issues.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said rear surface of said first portion" in the ninth line of the claim.  There is insufficient antecedent basis for this limitation in the claim since it is not initially introduced as “of said first portion” which is different in scope.
Claim 1 recites “said first portion” in the 12th line of the claim. Antecedent basis for this limitation is unclear as a first portion of the first, plug handle was introduced in the 8th line of the claim, and a first portion of the second, gripping handle was introduced in the 11th line of the claim. Please amend for clarity.
Claim 1 recites “said planar component” in the 21st and 22nd lines of the claim. Antecedent basis for this limitation is unclear as a planar component of the first, plug handle was introduced in the 9th and 10th lines of the claim, and a planar component of the second, gripping handle was introduced in the 13th line of the claim. Please amend for clarity.
Claim 1 has been amended to recite “said elongated slot is dimensioned and configured to receive said planar component of said first and second handle”. This is unclear, as the term “and” indicates that the first and second handle share a planar component, and may include the scope of the slot being configured to receive both handles at the same time. Please amend for clarity.
Claims 4-14 are also rejected, as dependent claims contain all limitations of claims from which they depend, and so inherit their clarity issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 4-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 4,807,686 – Schnebly et al., hereinafter Schnebly.

Regarding claim 1. 
Schnebly discloses an architectural covering (Fig 1) comprising: 
a shade member (52, fig 1) adapted and configured to be moved between an extended position and a retracted position, said shade member including a height, a width, a front surface, and a rear surface; and 
a rail (10, fig 1) attached to said shade member and including a front wall having a front surface corresponding to said front surface of said shade member, a rear wall having a rear surface corresponding to said rear surface of said shade member, and an elongated slot (See annotated Fig 4) defined through said front wall of said rail; 
a first, plug handle (70, fig 4) including a first portion configured to extend from a rear surface and a second portion extending from said rear surface of said first portion (The first portion comprises a flange, extending forward from a rear surface of the flange, the second portion extending rearward from the rear surface of the first portion. See annotated fig 4 below.), said second portion including a planar component configured to be inserted into said elongated slot of said rail (See annotated fig 4 below); 

    PNG
    media_image1.png
    605
    850
    media_image1.png
    Greyscale
and 
a second, gripping handle including a first portion to be gripped by a user and a second portion extending from a rear surface of said first portion, said second portion including a planar component configured to be inserted into said elongated slot of said rail (See annotated fig 4 above); wherein: 
one of said first, plug handle and said second, gripping handle is inserted into said elongated slot of said rail (Examiner notes that the first and second handles are configured to permit insertion into the slot selectively and independently, with or without the other handle. For example, the plug type handle 70 may be inserted into the slot without the gripping handle 74. Likewise, the gripping handle 74 is dimensioned to fit and may be inserted into the slot without the plug type handle 70. Furthermore, even when used in conjunction with one another, one may select and insert the plug type handle 70, and without removing it may then select and insert gripping handle 74.); 
when inserted, said first portion of said second, gripping handle (74, fig 4) extends a distance from said front surface of said rail that is greater than said first portion of said first, plug handle (70, fig 4) (See fig 4); 
said planar component of said first, plug handle is sized and configured differently from said second, gripping handle (See annotated fig 4 above); and
said elongated slot is dimensioned and configured to receive said planar component (70 and 74, fig 4; elements 70 and 74 are components having several substantially planar surfaces) of said first and second handle such that insertion of said planar component into said elongated slot couples (Coupling tabs on 70, See annotated Fig 4, and 76 on 74) said handle to said rail without use of additional coupling elements.

    PNG
    media_image2.png
    690
    869
    media_image2.png
    Greyscale


Regarding claim 4. 
Schnebly discloses all limitations of claim 1.
Furthermore, Schnebly discloses said planar component of said first, plug handle (70, fig 4), is dimensionally sized to frictionally couple said elongated slot so that said plug handle is coupled to said rail without use of additional coupling elements. (See fig 4)

Regarding claim 5. 
Schnebly discloses all limitations of claim 4.
Furthermore, Schnebly discloses said first portion of said first plug handle is dimensionally sized to conceal said elongated slot when said plug handle is coupled to said rail. (See fig 4)

Regarding claim 6. 
Schnebly discloses all limitations of claim 4.
Furthermore, Schnebly discloses said rear surface of said first plug handle is arranged and configured to abuttingly contact said front surface of said rail (the rear surface of the front flange of the plug type handle 70 abuts the front face of the rail when installed), said rear surface of said first, plug handle is arranged and configured to conceal said elongated slot so that said elongated slot is concealed when said first, plug handle is coupled to said rail. (See fig 4)

Regarding claim 7. 
Schnebly discloses limitations of claim 4.
Furthermore, Schnebly discloses said planar component of said first plug handle includes a plank and a plurality of gussets extending from said plank. (See annotated Fig 4 below)

    PNG
    media_image3.png
    584
    783
    media_image3.png
    Greyscale


Regarding claim 8. 
Schnebly discloses all limitations of claim 1.
Furthermore, Schnebly discloses said planar component of said second, gripping handle includes a deformable section (76, fig 4) arranged and configured to deform upon insertion into said elongated slot to hold said second, gripping handle to said rail without any additional coupling elements.

    PNG
    media_image1.png
    605
    850
    media_image1.png
    Greyscale


Regarding claim 9. 
Schnebly discloses all limitations of claim 8.
Furthermore, Schnebly discloses said first portion of said second, gripping handle is dimensionally sized to conceal said elongated slot when said second, gripping handle is coupled to said rail. (See fig 4)

Regarding claim 10. 
Schnebly discloses all limitations of claim 9.
Furthermore, Schnebly discloses said rear surface of said second, gripping handle is adapted and configured to abuttingly contact said front surface of said rail (the rear surface of the front flange of the gripping handle 74 would abut the front face of the rail when installed in place of plug type handle 70), said rear surface of said second, gripping handle is sized and configured to conceal said elongated slot when said second, gripping handle is coupled to said rail. (See fig 4)

Regarding claim 11. 
Schnebly discloses all limitations of claim 8.
Furthermore, Schnebly discloses said planar component of said second, gripping handle includes a variable width such that said second, gripping handle is adapted and configured to engage said rail. (See fig 4; element 76 of the planar component has a variable width and is adapted and configured to engage element 72 of the rail.)

Regarding claim 12. 
Schnebly discloses all limitations of claim 11.
Furthermore, Schnebly discloses: 
said elongated slot includes a first width; and 
said variable width of said planar component of said second, gripping handle includes a second width and a third width, said second width of said variable width of said planar component of said second, gripping handle being less than said first width of said elongated slot; and 
said third width of said variable width of said planar component of said gripping handle being greater than said first width of said elongated slot to secure said second handle to said rail. (See annotated Fig 4 below)

    PNG
    media_image4.png
    742
    882
    media_image4.png
    Greyscale


Regarding claim 13. 
Schnebly discloses all limitations of claim 8.
Furthermore, Schnebly discloses: 
said elongated slot includes a first width and a height; (See fig 4) 
said planar component of said second, gripping handle includes a pair of resiliently deformable coupling mechanisms (protrusions of 76, fig 4) configured such that upon insertion of said resiliently deformable coupling mechanisms within said elongated slot said second, gripping handle is coupled to said rail.

Regarding claim 14. 
Schnebly discloses all limitations of claim 13.
Furthermore, Schnebly discloses said pair of resiliently deformable coupling mechanisms (Protrusions of 76, Fig 4) extend laterally from said planar component of said second, gripping handle to define a variable width of said planar component of said second, gripping handle, said variable width varying between a first width of said planar component of said second, gripping handle and a second width of said planar component of said second, gripping handle, said first width of said planar component of said second, gripping handle being sized for insertion of said planar component of said gripping handle through said elongated slot, said second width of said planar component of said second, gripping handle being larger than said first width of said planar component of said second, gripping handle such that upon insertion of said resiliently deformable coupling mechanisms through said elongated slot said resiliently deformable coupling mechanisms contact an inner surface of said rail. (See annotated fig 4)

    PNG
    media_image5.png
    764
    774
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with regard to the drawing objections are not persuasive, as different reference characters are used to point to the same structures in the drawings, in many cases sharing the same lead lines. This is not permitted. See 37 CFR 1.84(p)(4) “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.” Also note that 1.84(q) requires “Lead lines are required for each reference character”. 
However, the objection to reference characters "322" and "300" designating the same structure in Fig 1 has been withdrawn, as Fig 2 clarifies which structures are being referred to. However, clarity in the drawings would be improved if reference character “322” were omitted in Fig 1.
Applicant’s arguments with regard to the rejection of independent claim 1 are not persuasive. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Based on the current record, Schnebly anticipates the instant invention as currently claimed as set forth in the above office action. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634